Case 1:20-cv-21707-UU Document 31 Entered on FLSD Docket 06/01/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                 CASE NO. 1:20-cv-21707-UU

 RAYMOND JAMES FINANCIAL, INC.,

         Plaintiff,
 vs.

 FEDERAL INSURANCE COMPANY;
 TRAVELERS CASUALTY AND SURETY
 COMPANY OF AMERICA;
 GREAT AMERICAN INSURANCE COMPANY;
 and BEAZLEY INSURANCE COMPANY, INC.,

       Defendants.
 _____________________________________________/

               NOTICE OF FILING WAIVER OF SERVICE OF PROCESS BY
                BEAZLEY INSURANCE COMPANY, INC., AND REQUEST
                    THAT COURT ACCEPT WAIVER OF SERVICE

         Plaintiff, Raymond James Financial, Inc., by and through undersigned counsel and

 pursuant to this Court’s Order [D.E. 14], hereby gives notice of filing the Waiver of Service of

 Process by Beazley Insurance Company, Inc. (“Beazley”), a copy of which is attached as Exhibit

 A.    Plaintiff respectfully requests that this Honorable Court accept the Waiver of Service by

 Beazley.

 Dated: June 1, 2020                         Respectfully submitted,


                                             /s/ Joshua R. Alhalel, Esq.
                                             Jason S. Mazer, Esq.
                                             Florida Bar No. 0149871
                                             Joshua R. Alhalel, Esq.
                                             Florida Bar No. 0016320
                                             CIMO MAZER MARK PLLC
                                             100 Southeast Second Street, Suite 3650
                                             Miami, Florida 33131
                                             Telephone: (305) 374-6481
                                             Fax: (305) 374-6488
Case 1:20-cv-21707-UU Document 31 Entered on FLSD Docket 06/01/2020 Page 2 of 4



                                              jmazer@cmmlawgroup.com
                                              jalhalel@cmmlawgroup.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 1, 2020, I electronically filed this Response with the Clerk of

 Court using Cm/ECF. I also certify that the foregoing document is being served this day on parties

 listed on the attached Service List via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other manner.

                                               /s/ Jason S. Mazer




                                                 2
Case 1:20-cv-21707-UU Document 31 Entered on FLSD Docket 06/01/2020 Page 3 of 4



                                       SERVICE LIST
  Jason S. Mazer, Esq.                              E.A. “Seth” Mills, Jr., Esq.
  Florida Bar No. 0149871                           Florida Bar No. 339652
  Joshua R. Alhalel, Esq.                           Ryan J. Weeks, Esq.
  Florida Bar No. 0016320                           Florida Bar No. 5 7 8 9 7
  CIMO MAZER MARK PLLC                              MILLS PASKERT DIVERS
  100 Southeast Second Street, Suite 3650           100 N. Tampa Street, Suite 3700
  Miami, Florida 33131                              Telephone: (813) 229-3500
  Telephone: (305) 374-6481                         Facsimile: (813) 229-3502
  Fax: (305) 374-6488                               smills@mpdlegal.com
  jmazer@cmmlawgroup.com                            rweeks@mpdlegal.com
  jalhalel@cmmlawgroup.com                          csoltis@mpdlegal.com

  Counsel for Plaintiff                             Counsel for Travelers Casualty and Surety
                                                    Company of America

  James M. Kaplan, Esq.                             Kristina L. Marsh, Esq.
  Florida Bar No. 921040                            Florida Bar No. 0311080
  KAPLAN ZEENA LLP                                  GORDON REES SCULLY
  2 South Biscayne Boulevard, Suite 3050            MANSUKHANI
  Miami, Florida 33131                              601 S. Harbor Island Blvd., Suite 109
  Telephone: (305) 530-0800                         Tampa, FL 33602
  Facsimile: (305) 530-0801                         Telephone (Main): 813-444-9700
  James.kaplan@kaplanzeena.com                      Telephone (Direct) 813-523-4937
  Elizabeth.salom@kaplanzeena.com                   Facsimile: 813-377-3505
  service@kaplanzeena.com                           kmarsh@grsm.com
  and                                               and
  Michael Keeley, Esq.                              Scott L. Schmookler, Esq.
  Admitted Pro Hac Vice                             Admitted Pro Hac Vice
  John R. Riddle, Esq.                              Sarah Riedl Clark, Esq.
  Admitted Pro Hac Vice                             Admitted Pro Hac Vice
  C. Adam Brinkley                                  GORDON REES SCULLY
  Admitted Pro Hac Vice                             MANSUKHANI
  Clark Hill Strasburger                            One North Franklin, Suite 800
  901 Main Street, Suite 6000                       Chicago, IL 60606
  Dallas, Texas 75202-3794                          Telephone: 312-980-6779
  Telelphone: (214) 651-4718                        sschmookler@grsm.com
  Facsimile: (214) 659-4121                         srclark@grsm.com
  mkeeley@clarkhill.com
  jriddle@clarkhill.com                             Counsel for Federal Insurance Company
  abrinkley@clarkhill.com

  Counsel for Beazley Insurance Company, Inc.


                                                3
Case 1:20-cv-21707-UU Document 31 Entered on FLSD Docket 06/01/2020 Page 4 of 4



  Dustin C. Blumenthal
  Florida Bar No. 0149871
  Goldberg Segalla
  222 Lakeview Avenue, Suite 800
  West Palm Beach, FL 33401
  Telephone: (561) 618-4485
  Facsimile: (561) 618-4549
  dblumenthal@goldbergsegalla.com
  lparker@goldbergsegalla.com

  and

  Stephen N. Dratch, Esq.
  Admitted Pro Hac Vice
  Franzblau Dratch, P.C.
  354 Eisenhower Parkway
  Livingston, New Jersey 07039
  Telephone: (973) 992-3700

  Counsel for Great American Insurance
  Company




                                         4
